Case: 17-15638    Date Filed: 06/17/2019   Page: 1 of 15


                                                           [DO NOT PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                 No. 17-15638
                             Non-Argument Calendar
                           ________________________

                    D.C. Docket No. 4:17-cv-00236-MW-CAS

WILLIAM CASTRO,

                                                   Plaintiff - Appellant,

versus

R. FRED LEWIS,
in his official capacity as Justice of the Florida Supreme Court,
BARBARA J. PARIENTE,
in her official capacity as Justice of the Florida Supreme Court,
JORGE LABARGA,
in his official capacity as Justice of the Florida Supreme Court,
PEGGY A. QUINCE,
in her official capacity as Justice of the Florida Supreme Court,
CHARLES T. CANADY,
in his official capacity as Justice of the Florida Supreme Court,
RICKY POLSTON,
in his official capacity as Justice of the Florida Supreme Court,
C. ALAN LAWSON,
in his official capacity as Justice of the Florida Supreme Court,
THOMAS ARTHUR POBJECKY,
in his individual capacity,

                                                   Defendants - Appellees.
                  Case: 17-15638      Date Filed: 06/17/2019      Page: 2 of 15


                                 ________________________

                        Appeal from the United States District Court
                            for the Northern District of Florida
                              ________________________

                                         (June 17, 2019)

Before MARCUS, JILL PRYOR and ANDERSON, Circuit Judges.

PER CURIAM:

         Plaintiff-Appellant William Castro appeals from the district court’s orders

granting the motions to dismiss filed by the Justices of the Florida Supreme Court

sued in their official capacity (the “Justices”) and Thomas Arthur Pobjecky, the

General Counsel of the Florida Board of Bar Examiners (the “Board”). On appeal,

Castro argues that the district court erred by: (1) dismissing the complaint against all

the appellees for lack of subject matter jurisdiction under the Rooker-Feldman 1

doctrine; and (2) dismissing the complaint against Pobjecky for lack of standing.

After thorough review, we affirm. 2

         We review de novo the district court’s dismissal for lack of subject matter

jurisdiction based on the Rooker-Feldman doctrine. See Lozman v. City of Riviera

Beach, 713 F.3d 1066, 1069 (11th Cir. 2013).




1
    Rooker v. Fid. Tr. Co., 263 U.S. 413 (1923); D.C. Ct. of App. v. Feldman, 460 U.S. 462(1983).
2
 Because we affirm the district court’s dismissal of Castro’s claims against all of the appellees
on Rooker-Feldman grounds, we do not address any of the remaining arguments made on appeal.
                                                 2
             Case: 17-15638     Date Filed: 06/17/2019   Page: 3 of 15


      The relevant background is this. In 1994, Castro, a former criminal defense

attorney in Florida, was charged and convicted in federal court on several felony

charges, including bribery, arising out of his arrangement with a state court judge

who agreed to appoint Castro as a court-appointed defense attorney in exchange for

a percentage of the money Castro earned from the appointments. As a result of his

criminal conviction, the Florida Supreme Court entered an order in April 1994

suspending Castro from the practice of law in Florida; it ultimately disbarred him in

November 1998, effective, nunc pro tunc, May 12, 1994, and prohibited him from

seeking readmission for a period of ten years. See Fla. Bar v. Castro, 728 So. 2d
205 (Fla. 1998). In accordance with the 1998 disbarment order, Castro applied for

readmission to the Florida Bar in 2007, and the Florida Board of Bar Examiners

conducted a formal hearing in 2010. Following the hearing, the Board’s five-

member formal hearing panel was not in agreement and split three to two to deny

admission. There was some discrepancy over how much longer Castro would be

denied admission; while the hearing panel’s majority indicated on the record that

Castro should be given a permanent denial for being part of “a court corruption

scheme” that was so egregious and extreme, the panel’s note-taker, who was in the

two-member minority, completed a “Findings Worksheet” that did not have an

option for permanent denial and checked an option for a recommendation of denial




                                         3
              Case: 17-15638     Date Filed: 06/17/2019    Page: 4 of 15


for a two-year period. The Board sent Castro a “Notice of Board Action,” indicating

that the panel had decided to deny admission with a two-year disqualification period.

      Using the formal hearing record, Pobjecky, as the Board’s General Counsel,

then drafted the Board’s recommendation to the Florida Supreme Court, which

provided that “[t]he board recommends that William Castro not be readmitted to The

Florida Bar.”    The Board received the draft recommendation, along with the

“Findings Worksheet” and a cover letter from the Board’s Executive Director noting

that different from the Findings Worksheet, the draft recommendation “does not set

forth a specific period of disqualification” and asked that “[i]f you disagree with this

approach, please state what action you wish to take.” The recommendation was

approved by the Board, without any changes to the length of disbarment or

otherwise, and sent to the Florida Supreme Court.

      On Castro’s petition seeking review of the Board’s recommendation, the

Florida Supreme Court issued a decision permanently denying Castro readmission

to the Florida Bar. See Fla. Bd. of Bar Exam’rs re: Castro, 87 So. 3d 699, 702 (Fla.

2012), cert. denied, Castro v. Fla. Bd. of Bar Exam’rs, 568 U.S. 932 (2012). The

Florida Supreme Court detailed Castro’s “scheme involving bribery and kickbacks

to a sitting judge,” and described this “misconduct, involving corruption within the

legal system,” as “particularly egregious.” Id. It decided that although Castro had

engaged in thousands of community service hours “in an effort to show his


                                           4
             Case: 17-15638     Date Filed: 06/17/2019   Page: 5 of 15


rehabilitation,” “we agree with the Board’s conclusion that no demonstration of

rehabilitation would ever suffice to allow Castro’s readmission to the legal

profession.” Id. Justice Pariente filed a special concurrence, ultimately agreeing

with the majority’s decision. Id. at 703-04.

      At that point, Castro reviewed the record from the Board hearing (which he

had received on a compact disc (“CD”) two years earlier), and concluded that the

formal hearing panel had instead recommended a denial of admission with an

opportunity to reapply in two years instead of a permanent denial. Based on his

review of the records, he moved to vacate the Florida Supreme Court’s decision,

which he claimed had been fraudulently procured by the Board’s misconduct. In

response to the Florida Supreme Court’s order for Castro to show cause why his

motion should not be dismissed as unauthorized, Castro argued that it had the

inherent authority to do so and authority under the Florida Constitution. In its

response, the Board acknowledged the Florida Supreme Court’s “general

jurisdiction of this matter,” and addressed the merits of Castro’s allegations of

misconduct. The Board noted that due to initial confusion, the Notice of Board

Action erroneously, and regrettably had informed Castro that the panel voted for a

denial of admission with a two-year reapplication period, but when the Board later

sent the final recommendation to Castro, the cover letter noted that the final

recommendation differed from the Notice of Board Action he’d received. The


                                         5
              Case: 17-15638    Date Filed: 06/17/2019    Page: 6 of 15


Board’s response to the Florida Supreme Court’s show-cause order added that when

the panel received the draft recommendation for its approval, the enclosed cover

letter specifically had highlighted the inconsistency in the length of disbarment

between the Findings Worksheet and the draft recommendation, but that the panel

had approved the draft recommendation as written with no comment. The Board

concluded its response by arguing that the Florida Supreme Court should dismiss

Castro’s motion as unauthorized because there was no fraud, misrepresentation or

other misconduct by members of the formal hearing panel, and no reason for the

case to be reopened. Upon receiving the responses to its show-cause order, the

Florida Supreme Court summarily dismissed the motion to vacate as unauthorized.

Castro again filed a petition for writ of certiorari, which the United States Supreme

Court also denied. See Castro v. Fla. Bd. of Bar Exam’rs, 134 S. Ct. 1761 (2014).

      Thereafter, Castro filed a complaint in federal district court against the

Justices in their official capacity, and Pobjecky in his individual capacity. The

complaint alleged that the disbarment procedure had violated Castro’s substantive

due process rights and liberty interest to pursue his chosen profession; procedural

due process rights to notice and opportunity to be heard; procedural due process right

to an impartial tribunal; and right of access to the courts. The complaint also

included a count for common law fraud under Florida law against Pobjecky.

Thereafter, the United States District Court for the Northern District of Florida


                                          6
             Case: 17-15638     Date Filed: 06/17/2019   Page: 7 of 15


granted the Justices’ motion to dismiss for lack of subject matter jurisdiction based

on the Rooker-Feldman doctrine, and, later, granted Pobjecky’s motion to dismiss

based on Castro’s lack of standing, and alternatively, the Rooker-Feldman doctrine.

The district court then entered an amended order removing language indicating that

the dismissal was with prejudice, and denied Castro’s motion for reconsideration.

Castro timely appealed the orders dismissing his complaint.

      In this case, the district court properly dismissed Castro’s lawsuit against all

of the appellees for lack of subject matter jurisdiction under the Rooker-Feldman

doctrine. The Rooker-Feldman doctrine is a jurisdictional rule created by the

Supreme Court that precludes the lower federal courts from reviewing state court

judgments. Alvarez v. Att’y Gen. for Fla., 679 F.3d 1257, 1262 (11th Cir. 2012).

The Rooker–Feldman doctrine “is confined to cases of the kind from which [it]

acquired its name: cases brought by state-court losers complaining of injuries caused

by state-court judgments rendered before the district court proceedings commenced

and inviting district court review and rejection of those judgments.” Exxon Mobil

Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 284 (2005). In order to determine

which claims invite rejection of a state court decision, we consider “whether a claim

was either (1) one actually adjudicated by a state court or (2) one ‘inextricably

intertwined’ with a state court judgment.” Target Media Partners v. Specialty Mktg.

Corp., 881 F.3d 1279, 1286 (11th Cir. 2018). A federal claim is inextricably


                                          7
              Case: 17-15638      Date Filed: 06/17/2019    Page: 8 of 15


intertwined with a state court judgment “if it asks to effectively nullify the state court

judgment, or it succeeds only to the extent that the state court wrongly decided the

issues.” Id. (quotation omitted). A federal claim is not “inextricably intertwined”

“when there was no reasonable opportunity to raise that particular claim during the

relevant state court proceeding.” Id. (quotation omitted). Thus, for a federal claim

to be inextricably intertwined with a state court judgment, the federal claim must

raise “a question that was or should have been properly before the state court.” Id.

      Here, the district court lacked jurisdiction over Castro’s lawsuit under the

Rooker-Feldman doctrine because his claims are “inextricably intertwined” with the

Florida Supreme Court’s judgment permanently denying his admission to the Bar.

Castro’s complaint alleged that Pobjecky, as the Board’s General Counsel, drafted

proposed factual findings, legal conclusions and a recommended disposition for

review by the Board panel that conducted Castro’s readmission hearing. Using a

transcribed portion of the panel’s deliberations in drafting this document, Pobjecky

allegedly committed fraud by providing that the Board recommended a permanent

denial. The Board panel approved Pobjecky’s draft as written. Castro appealed the

Board’s recommendation to the Florida Supreme Court, which agreed with the

Board’s recommendation and ordered that Castro’s prior conduct warranted

permanent denial of readmission to the Bar. On Castro’s motion to vacate, the

Florida Supreme Court rejected Castro’s argument alleging fraud in the drafting of


                                            8
              Case: 17-15638     Date Filed: 06/17/2019     Page: 9 of 15


the Board’s recommendation. Based on these allegations, Castro’s federal complaint

raised due process claims, as well as a count for common law fraud against Pobjecky.

      For starters, challenges to decisions by state supreme courts disciplining

attorneys for misconduct often are precluded by the Rooker-Feldman doctrine. In

Doe v. Fla. Bar, 630 F.3d 1336, 1340-41 (11th Cir. 2011), we affirmed the Rooker-

Feldman dismissal of a plaintiff’s §1983 claims arising out of the Florida Bar’s use

of confidential peer reviews as part of the attorney certification process, because her

claims would require the district court to review the Florida Supreme Court’s

decision on her certification application. And in Berman v. Fla. Bd. of Bar Exam’rs,

794 F.2d 1529 (11th Cir. 1986), an unsuccessful bar applicant brought § 1983 claims

arising out of the Florida Bar’s refusal to apply a repealed rule that had exempted

graduates of Florida law schools from taking the bar exam. We affirmed the district

court’s Rooker-Feldman dismissal, holding that it lacked jurisdiction over a claim

“that a state court’s judicial decision in a particular case has resulted in the unlawful

denial of admission to a particular bar applicant.” Id. at 1530. As we’ve said, “it is

clear that the Rooker–Feldman doctrine forbids frustrated Florida bar applicants

from seeking an effective reversal of the Florida Supreme Court’s decision in federal

district court.” Dale v. Moore, 121 F.3d 624, 627 (11th Cir. 1997); see also Johnson

v. Supreme Court of Ill., 165 F.3d 1140, 1141 (7th Cir.1999) (“[T]he Rooker–

Feldman doctrine eliminates most avenues of attack on attorney discipline.”).


                                           9
             Case: 17-15638      Date Filed: 06/17/2019    Page: 10 of 15


      Castro claims that Pobjecky fraudulently prepared a document that ultimately

was before the Florida Supreme Court when it considered his readmission to the Bar,

which is similar to the circumstances in Dale, 121 F.3d at 627. There, we held that

a plaintiff’s disability discrimination claims against the Florida Bar were barred by

the Rooker-Feldman doctrine, where he was challenging a mental health report the

Bar had prepared about him in connection with his application to the Bar. Id. Even

though the Florida Supreme Court admitted Dale to the Florida Bar, we held that

Dale’s claim was “inextricably intertwined” with the state court’s decision on his

bar application because it would have required the federal district court to review

the Florida Bar’s inquiry into his fitness to practice law and the report it prepared for

purposes of his bar admission. Id. So too here. By asking the federal court to review

the Board’s inquiry into Castro’s eligibility for readmission and the recommendation

it gave to the Florida Supreme Court, Castro’s claims are inextricably intertwined

with the state court’s decision on his application for readmission.

      To the extent Castro argues that the source of his injury was the allegedly

fraudulent Board’s recommendation prepared by Pobjecky, and not the Florida

Supreme Court’s ultimate decision denying his readmission, that is a distinction

without a difference. When the Florida Supreme Court reviewed the Board’s

recommendation in denying his readmission, it considered the record and issued its

own decision permanently denying him readmission to the Bar, which included a


                                           10
               Case: 17-15638        Date Filed: 06/17/2019       Page: 11 of 15


separate concurrence from one of the Justices. As we see it, Castro suffered no injury

until the Florida Supreme Court itself denied him readmission.3

       Indeed, Castro’s prayer for relief shows that he is asking the district court to

review and vacate the Florida Supreme Court’s final judgment. Castro directly asks

for an order from the district court vacating the Florida Supreme Court’s final

judgment. He also seeks relief that would accomplish the same result indirectly. He

seeks a mandatory injunction requiring the Justices to admit him to the Bar or to

issue a judgment imposing a two-year readmission ban, as well as a declaration that

the Justices will continue to unlawfully enforce the final judgment unless enjoined,

and an injunction against its enforcement. Throughout his prayer for relief, he refers

repeatedly to the judgment as “unlawful.” Based on the prayer for relief, we likewise

reject Castro’s argument that he is not claiming that the Florida Supreme Court ruled

erroneously. The relief Castro seeks plainly asks the district court to find that the

Florida Supreme Court wrongly decided Castro’s case, “effectively nullif[ying] the




3
 Because the complaint alleges that the fraudulent conduct occurred during the course of Castro’s
bar readmission proceedings, Castro appears to be alleging “intrinsic fraud” in the Florida Supreme
Court proceedings; intrinsic fraud “applies to fraudulent conduct that arises within a proceeding
and pertains to the issues in the case that have been tried or could have been tried.” Parker v.
Parker, 950 So. 2d 388, 391 (Fla. 2007) (quotation omitted). However, we know of no court to
have ever recognized an intrinsic fraud exception to the Rooker–Feldman doctrine.


                                                11
              Case: 17-15638       Date Filed: 06/17/2019      Page: 12 of 15


state court judgment.”        Target Media Partners, 881 F.3d at 1286 (quotation

omitted). 4

       Castro tries to avoid Rooker-Feldman by claiming he did not have an

opportunity to raise his instant claims in state court. But Castro admits that before

he sought readmission by the Florida Supreme Court, he was aware of at least these

revealing documents -- the Notice of Board Action that informed Castro that the

panel voted for a denial of admission with a two-year reapplication period, and a

cover letter to Castro (accompanying the final recommendation) that noted that the

final recommendation differed from the Notice of Board Action in its length of

disbarment. In addition, Castro admits that he had received a CD with even more

information about the Board’s decision-making process, including the internal report

of Board proceedings that allegedly revealed Pobjecky’s fraud, but he did not review

the contents of the CD. All of these materials were transmitted to the Florida

Supreme Court for its review of the Board’s recommendation. See Fla. Bar Admiss.

R. 3-40.1 (“At the time of the filing of the answer brief, the executive director will

transmit the record of the formal hearing to the court.”). And in Castro’s 2012


4
  While the complaint seeks damages from Pobjecky, it provides no basis for any entitlement to
damages. Rather, the complaint concedes that damages would not afford Castro the relief he
seeks, averring that “[a] damages award against Defendant Pobjecky alone would constitute an
inadequate legal remedy” unless the Florida Supreme Court’s judgment permanently disbarring
him were overturned. In other words, Castro’s damages claim could succeed “only to the extent
that the state court wrongly decided the issues” when it permanently disbarred him, and was
“inextricably intertwined” with the state court decision. See Alvarez, 679 F.3d at 1263
(quotation omitted).
                                              12
             Case: 17-15638     Date Filed: 06/17/2019   Page: 13 of 15


petition for certiorari, which he filed with the United States Supreme Court before

he allegedly reviewed the contents of the CD, he expressly cited to the Notice of

Board Action, as well as a cover letter from the Executive Director to the Board,

which explained that the Findings Worksheet from the Board had checked a two-

year disbarment period, while the Board majority had voted for permanent

disbarment, and gave the Board the option to change the disbarment period in the

final recommendation.

      Thus, even before Castro initially sought review of the Board’s

recommendation in the Florida Supreme Court, he was on notice that there was an

inconsistency in the record concerning the length of his disbarment period, and could

have either sought more information from the Board, or reviewed the CD he already

had in hand, which contained the additional information that formed the basis for his

claims in federal court. We’ve held that a federal claim is “inextricably intertwined”

for Rooker-Feldman purposes “when there was [a] reasonable opportunity to raise

that particular claim during the relevant state court proceeding.” Target Media

Partners, 881 F.3d at 1286 (quotation and citation omitted). So while we’ve held

that a plaintiff did not have a reasonable opportunity to raise a claim in state court

where a judgment was entered pursuant to ex parte proceedings of which he had no

actual notice, Wood v. Orange Cty., 715 F.2d 1543, 1548 (11th Cir. 1983), we’ve

also held that a plaintiff had a reasonable opportunity to raise disability


                                         13
               Case: 17-15638        Date Filed: 06/17/2019       Page: 14 of 15


discrimination claims against the Florida Bar in state court where he was given

notice of a mental health report the Bar had prepared about him and the Bar’s rules

permitted him to complain about the Bar’s recommendation to the Florida Supreme

Court, yet he failed to do so, Dale, 121 F.3d at 627. We’ve also held that plaintiffs

had a reasonable opportunity to present constitutional claims during state juvenile

court proceedings where “[t]he plaintiffs were both parties to the state court

proceeding, and . . . they were present and participated in the state court

proceedings,” yet failed to raise those claims. Goodman ex rel. Goodman v. Sipos,

259 F.3d 1327, 1334 (11th Cir. 2001). Here, before Castro appeared in the Florida

Supreme Court the first time around, he knew that the Board had conducted

disbarment proceedings, he had access to all of the information forming the basis of

his instant claims, and, at the very least, he had a reasonable opportunity to assert

these claims in state court, even though he failed to do so. Because his instant claims

“should have been properly before the state court” when he initially sought review,

Castro’s claims are inextricably intertwined with the state court judgment. Target

Media Partners, 881 F.3d at 1286.5


5
  Moreover, once Castro unsuccessfully sought review of the Florida Supreme Court’s first
decision in the United States Supreme Court, he reviewed the contents of the CD and filed a motion
with the Florida Supreme Court to vacate its disbarment order, raising all the same claims he raises
now. Although the Florida Supreme Court summarily dismissed Castro’s motion to vacate, the
court requested responses from both parties, who admitted the court had jurisdiction over the
motion and argued the fraud claims on the merits. As we’ve said in this context, “the Supreme
Court made clear in Feldman [that] the form of a proceeding is not significant, because ‘[i]t is the
nature and effect which is controlling.’” Doe, 630 F.3d at 1341 (quoting Feldman, 460 U.S. at
                                                14
               Case: 17-15638        Date Filed: 06/17/2019       Page: 15 of 15


       Accordingly, the district court properly dismissed Castro’s complaint for lack

of subject matter jurisdiction based on the Rooker-Feldman doctrine.

       AFFIRMED.




482). There is little to suggest that as a procedural matter, the Florida Supreme Court could not
have granted Castro relief based on the information contained in his motion to vacate. Thus, not
only did Castro have a reasonable opportunity to raise his claims in his first appearance before the
Florida Supreme Court, but it’s likely that he actually raised these claims in the motion to vacate,
further supporting the “inextricably intertwined” nature of the claims.
                                                15